Name: 94/275/EC: Commission Decision of 18 April 1994 on recognizing rabies vaccines
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  technology and technical regulations;  trade policy
 Date Published: 1994-05-07

 Avis juridique important|31994D027594/275/EC: Commission Decision of 18 April 1994 on recognizing rabies vaccines Official Journal L 117 , 07/05/1994 P. 0041 - 0041 Finnish special edition: Chapter 3 Volume 57 P. 0080 Swedish special edition: Chapter 3 Volume 57 P. 0080 COMMISSION DECISION of 18 April 1994 on recognizing rabies vaccines (94/275/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 on laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex 4 (I) to Directive 90/425/EEC (1), and in particular Article 10 (2) (a), third indent, and (3) (b) (i) thereof, Whereas it is necessary to recognize the anti-rabies vaccines that are permitted to be used on dogs and cats that are traded between the Member States, to be used on dogs and cats more than three months of age intended to be traded between Member States, and in the case of dogs and cats intended to be put on the market in Ireland and the United Kingdom and not originating in those two countries; Whereas, in conformity with Article 10 (2) (a), third indent, and (3) (b) (i), vaccines must be inactivated vaccines of at least one international antigenic unit (WHO standard) measured in accordance with the activity test by the method described by the European Pharmacopoeia; Whereas for vaccines to be recognized at Community level it is additionally necessary to lay down rules for the manufacture of the vaccines; in this regard it is convenient to refer to the protocols described in the relevant monograph of the European Pharmacopoeia; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The vaccines recognized at Community level are those manufactured according to the protocols laid down in the monograph of the European Pharmacopoeia on vaccinum rabiei inactivatum ad usum veterinarium (rabies vaccine (inactivated) for veterinary use). Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 54.